         Case 3:17-cv-00477-LRH-CLB Document 116 Filed 02/26/20 Page 1 of 4
     `


 1        William E. Peterson (1528)
          wpeterson@swlaw.com
 2        Wayne Klomp (10109)
          wklomp@swlaw.com
 3        SNELL & WILMER, L.L.P.
          50 West Liberty Street, Suite 510
 4        Reno, NV 89501
          Telephone: (775) 785-5440
 5        Facsimile: (775) 785-5441

 6        David J. Jordan (Utah Bar No. 1751)
          david.jordan@stoel.com
 7        Michael R. Menssen (Utah Bar No. 15424)
          michael.menssen@stoel.com
 8        STOEL RIVES LLP
          201 S. Main Street, Suite 1100
 9        Salt Lake City, UT 84111
          Telephone: (801) 328-3131
10        Facsimile: (801) 578-6999

11        Attorneys for Defendant
          Winecup Gamble, Inc.
12
                                              UNITED STATES DISTRICT COURT
13
                                                  DISTRICT OF NEVADA
14
          UNION PACIFIC RAILROAD COMPANY, a                      Case No. 3:17-cv-00477-LRH-CLB
15        Delaware Corporation,
                                                                 STIPULATED MOTION TO FILE AN
16
                                     Plaintiff,                  OVERLENGTH COMBINED
17                                                               RESPONSE TO PLAINTIFF’S FIRST
                   v.                                            AND SECOND MOTIONS IN LIMINE
18
          WINECUP GAMBLE, INC., a Nevada
                                                                    AND ORDER THEREON
19        Corporation,
20                                   Defendant.
21

22                Pursuant to LR 7-3(c), defendant Winecup Gamble, Inc. (“Winecup”) and plaintiff Union

23       Pacific Railroad Company (“Union Pacific”) stipulate and jointly move the court for leave for

24       Winecup to file an overlength Combined Opposition to Union Pacific’s First and Second Motions

25       in Limine to Exclude Opinions of Matthew Lindon and to Appoint a Neutral Expert (“Combined

26       Opposition”). Winecup seeks leave to file a Combined Opposition that is no more than 35 pages

27       in length, exclusive of cover sheet and tables of contents and authorities. The opposition is due

28       on February 28, 2020. See ECF No. 114.

          STIPULATED MOTION TO FILE AN
          OVERLENGTH COMBINED RESPONSE
                                                           -1-              Case No. 3:17-CV-00477-LRH-VPC

         105461395.2 0065303-00001
     Case 3:17-cv-00477-LRH-CLB Document 116 Filed 02/26/20 Page 2 of 4



 1            Good cause exists to grant this motion. Union Pacific filed two separate motions in limine

 2   seeking to exclude the testimony of Winecup’s expert, Matthew Lindon. See ECF No. 111 and

 3   112. In opposing the first and second motions in limine, Winecup would prefer to file one

 4   Combined Opposition, as the issues raised by Union Pacific in its first and second motions have

 5   significant overlap. See Declaration of Michael Menssen at ¶ 2, attached as Exhibit 1. If Winecup

 6   responds to each motion in limine separately, it would have 24 pages for each, for a combined

 7   total of 48 pages. It is anticipated that the Combined Opposition will be approximately 35 pages,

 8   which is less than the number of pages that would be permitted for two separate responses. Id.

 9            Union Pacific has informed Winecup that they do not oppose Winecup’s request and has

10   agreed to this stipulated motion. Id. at ¶ 3. Accordingly, the parties request that the Court grant

11   leave for Winecup to file a Combined Opposition to Union Pacific’s First and Second Motions in

12   Limine that is 35 pages.

13    DATED: February 26, 2020                              DATED: February 26, 2020

14
      /s/ Michael R. Menssen                                /s/ Riley C. Mendoza (with permission)
15    David J. Jordan (Utah Bar No. 1751)                   Gary M. Elden (Admitted Pro Hac Vice)
      Michael R. Menssen (Utah Bar No. 15424)               Riley C. Mendoza (Admitted Pro Hac Vice)
16    STOEL RIVES LLP                                       SHOOK HARDY & BACON LLP
      201 S. Main Street, Suite 1100                        111 S. Wacker Drive
17    Salt Lake City, UT 84111                              Chicago, IL 60657
18    William E. Peterson (Bar No. 1528)                    Michael R. Kealy (Bar No. 971)
      Wayne Klomp (Bar No. 10109)                           Ashley C. Nikkel (Bar No. 12838)
19    SNELL & WILMER, LLP                                   50 W. Liberty Street, Suite 750
      50 West Liberty Street, Suite 510                     Reno, NV 89501
20    Reno, NV 89501
                                                            Attorneys for Plaintiff
21    Attorneys for Defendant                               Union Pacific Railroad Company
      Winecup Gamble, Inc.
22

23

24                                                 ORDER
25   IT IS SO ORDERED.
26   ________________________________________
     DATED this 27th day of February, 2020.
     UNITED STATE DISTRICT JUDGE
                                                              ________________________________
27                                                            LARRY R. HICKS
     Dated:____________________________
28                                                            UNITED STATES DISTRICT JUDGE

      STIPULATED MOTION TO FILE AN
      OVERLENGTH COMBINED RESPONSE
                                                      -2-                 Case No. 3:17-CV-00477-LRH-VPC

     105461395.2 0065303-00001
